IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-1487-13


BRODRECK LEE HEARNE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.
ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 68.4(j), 
because the petition does not contain a copy of the majority opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: January 15, 2014
Do Not Publish